Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  November 25, 2015                                                                                   Robert P. Young, Jr.,
                                                                                                                Chief Justice

                                                                                                      Stephen J. Markman
                                                                                                           Brian K. Zahra
  152356(76)(78)(79)                                                                               Bridget M. McCormack
                                                                                                         David F. Viviano
                                                                                                     Richard H. Bernstein
                                                                                                           Joan L. Larsen,
  TEREES WILLIAMS,                                                                                                   Justices
            Plaintiff-Appellant,
  v                                                                SC: 152356
                                                                   COA: 321677
                                                                   Muskegon CC: 13-049184-CH
  FANNIE MAE, a/k/a FEDERAL NATIONAL
  MORTGAGE ASSOCIATION,
           Defendant-Appellee.

  _________________________________________/

         On order of the Court, the motion for immediate consideration is GRANTED.
  The motion for reconsideration of this Court’s October 23, 2015 order is considered, and
  it is DENIED, because it does not appear that the order was entered erroneously. The
  motion for stay is DENIED.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          November 25, 2015
         d1124
                                                                              Clerk